*933Opinión disidente emitida por el Juez
Asociado Señor Fus-ter Berlingeri.
Una mayoría del Tribunal deniega el mandamus solici-tado en el presente caso, y lo hace por dos razones, nin-guna de las cuales se refiere al asunto medular planteado ante nos.
La controversia substantiva que dio lugar a este caso es sencilla: ¿qué voto se requiere en la Cámara de Represen-tantes para confirmar a la persona que el Gobernador de Puerto Rico ha nombrado a la Secretaría de Estado?
La mayoría del Tribunal elude contestar la referida con-troversia amparándose en dos fundamentos. El primero de ellos es que las partes peticionarias no tienen legitimación activa (“standing”) para traer dicha controversia ante nuestra consideración. En términos sencillos, esto quiere decir que la mayoría del Tribunal entiende que ninguno de los peticionarios tiene suficiente interés en la controversia aludida como para solicitar la intervención de este Tribunal.
Yo debo disentir enfáticamente de este primer fundamento. Para mí al menos, el Gobernador de Puerto Rico tiene clara legitimación activa en este caso. El Gober-nador tiene un interés muy particular en escoger y nom-brar a la persona que es el colaborador de mayor jerarquía de su gobierno; la persona que por mandato constitucional lo sustituye como Gobernador en las situaciones correspondientes. El Gobernador ciertamente tiene un gran interés en que el proceso de confirmación por la Cámara de Representantes de su principal secretario se realice debidamente. La acción del Presidente de la Cámara de Representantes, que aquí se impugna como errónea, me-noscaba la autoridad del Gobernador para escoger al Se-cretario de Estado de su preferencia, ya que tal autoridad *934apareja que el proceso de confirmación se realice debidamente. Por ello, el Gobernador sufre un daño espe-cífico cuando su nombramiento es rechazado mediante un proceso errado. El Gobernador, pues, tiene plena capacidad para invocar la protección judicial en el caso de autos. Véase Warth v. Seldin, 422 U.S. 490 (1975).
Nótese que el caso de autos apareja precisamente un conflicto entre el interés del Gobernador en que se con-firme la persona que nombró al cargo de Secretario de Es-tado y la decisión del Presidente de la Cámara de Repre-sentantes de que ese nombramiento no obtuvo votos suficientes para la confirmación. La controversia trabada es entre el Gobernador y el Presidente de la Cámara de Representantes como protagonistas centrales de la cues-tión ante nos. Por así decirlo, ellos son los dos contendien-tes reales en esta pugna. Por eso no tiene sentido para mí que este Tribunal, que es el árbitro en dicha controversia, resuelva que uno de los dos contendientes de ella no tiene legitimación activa. ¿ Cómo es posible que se pueda conside-rar que no tiene interés suficiente en la controversia preci-samente uno de los dos contendientes de ella?
El otro fundamento de la decisión de la mayoría del Tribunal en este caso es igualmente problemático. Según la mayoría del Tribunal, no procede el mandamus solicitado porque el nombramiento en cuestión fue rechazado al ob-tener en reconsideración 20 votos a favor y 22 votos en contra. Este fundamento constituye un falaz argumento circular. En el presente caso, los peticionarios están cues-tionando precisamente si es válido el voto de reconsidera-ción supuestamente adverso. Por ende, no puede dene-garse su planteamiento meramente reiterando que hubo un voto de reconsideración adverso. La cuestión de si tal reconsideración fue válida no puede resolverse afirmando que hubo una reconsideración. Ello no es fundamento de nada.
*935En resumen, las dos razones específicas en que se apoya la mayoría del Tribunal para denegar el recurso solicitado por los peticionarios son inadecuadas y defectuosas en lo que a mí concierne, por lo que no puedo suscribir la deci-sión del Tribunal de ningún modo. Sin embargo, en el fondo del dictamen mayoritario hay una consideración de gran peso que amerita ponderación. Veamos.
La doctrina de separación de poderes requiere sin lugar a duda que este Foro se mueva con pies de plomo cuando tiene ante sí una cuestión relativa a una decisión legisla-tiva sobre las reglas y los procedimientos de la Rama Legislativa. En virtud del amplio poder que le otorga la See. 4 del Art. V de la Constitución del Estado Libre Aso-ciado de Puerto Rico, L.P.R.A., Tomo 1, a cada cámara le-gislativa para adoptar las reglas para sus propios procedi-mientos y gobierno interno, “debemos actuar con mesura, respetando el criterio de otros cuerpos gubernamentales so-bre la extensión de sus propios poderes”. (Enfasis suplido.) Noriega Rodríguez v. Jarabo, 136 D.P.R. 497, 516 (1994). Evidentemente, la norma de gran circunspección judicial que hemos reconocido antes en casos parecidos al de autos ha pesado mucho en la decisión mayoritaria aquí.
Sin embargo, si penetramos al fondo de la particular disputa ante nos, me parece claro que no estamos real-mente en una situación que requiera nuestra abstención de intervenir o nuestra anuencia a la decisión impugnada. Nótese, en primer lugar, que nuestra clara doctrina aplica-ble aquí es la de deferencia judicial a la facultad decisoria legislativa, excepto cuando es menester que se determine con finalidad la norma constitucional que rige el asunto concreto. La norma de deferencia judicial referida parte de la premisa de que “al ejercer su función de reglamentar, la *936Asamblea Legislativa y las comisiones no pueden obviar e ignorar las limitaciones constitucionales”. (Enfasis suplido.) Silva v. Hernández Agosto, 118 D.P.R. 45, 56 (1986). Por ello, al señalar antes los contornos de la sepa-ración de poderes entre las tres ramas de gobierno, clara-mente pautamos también que
... cuando haya conflicto sobre el alcance de los poderes cons-titucionales de cualquiera de ellas, los tribunales intervendrán] con prudencia y deferencia para aclarar los contornos de la Constitución y facilitar la resolución de las diferencias. (Enfasis suplido.) Id., pág. 57.
En el caso de autos existe, cuando menos, una fundamental diferencia de criterio sobre el asunto medular de si la confirmación por la Cámara de Representantes de la Secretaria de Estado nominada por el Gobernador requiere un voto de mayoría absoluta. Resolver con finalidad tal diferencia de criterio es “función ineludible” de este Foro y hacerlo “no constituye una indebida intromisión en los tra-bajos de la Rama Legislativa”. (Énfasis suplido.) Silva v. Hernández Agosto, supra, pág. 57. Desde hace varias déca-das ya, ha sido la firme doctrina constitucional en Puerto Rico que son los tribunales los que tienen la responsabili-dad que no se puede evadir “de interpretar el derecho en casos de conflicto entre las ramas gubernamentales, ya que éstas no pueden convertirse en árbitros de sus propios actos”. (Énfasis suplido.) Noriega Rodríguez v. Jarabo, supra, pág. 516. Véanse: Peña Clós v. Cartagena Ortiz, 114 D.P.R. 576, 591 (1983); P.S.P v. E.L.A., 107 D.P.R. 590, 596 (1978); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 759 (1977).
Debe notarse que con respecto al asunto de la presente disputa entre el Gobernador y el Presidente de la Cámara de Representantes, no hay ninguna norma constitucional, estatutaria o reglamentaria que directa y expresamente resuelva esta importante disputa. Existe, pues, una la-guna jurídica, que ha provocado una fundamental diferen-*937cia de criterio entre la cabeza de la Rama Ejecutiva y la cabeza de mía de las cámaras de la Rama Legislativa. El único Foro que puede resolver jurídicamente esa diferencia de criterio con finalidad es este Tribunal, y hacerlo consti-tuye insoslayablemente una de nuestras funciones principales. Por eso no puede considerarse de ningún modo que la doctrina de separación de poderes nos requiere dar deferencia al criterio del Presidente de la Cámara, aunque el asunto trate sobre una facultad propia del cuerpo que preside. Sencillamente, el Presidente de la Cámara de Re-presentantes no puede obviar o ignorar las limitaciones ju-rídicas que puedan existir aun sobre los poderes de go-bierno interno de su Cámara. Y es al Tribunal Supremo a quien le corresponde aclarar los contornos de tales poderes. Noriega Rodríguez v. Jarabo, supra, pág. 517.
Por otro lado, debe destacarse que en el caso de autos existe un conflicto jurídico no sólo entre el Gobernador y el Presidente de la Cámara de Representantes, sino además entre los adláteres de este último y otro grupo bipartita de miembros del cuerpo legislativo que él preside. Entre los propios representantes que integran la Cámara existe una honda división sobre el asunto que aquí nos concierne, por lo que el sector que ha comparecido como parte recurrida aquí difícilmente puede invocar para sí la deferencia a su postura que le corresponde a la Rama Legislativa como tal. En otras palabras, nos toca decidir el conflicto jurídico en-tre dos grupos de representantes, sin que ninguno de ellos pueda reclamar que su particular interpretación merece más deferencia judicial que la otra. Evidentemente la doc-trina de separación de poderes alude a las relaciones entre las ramas de gobierno. Las deferencias y abstenciones de intervenir que puedan derivarse de sus esenciales princi-pios de respeto mutuo y reciprocidad, atañen a las ramas propiamente. No aplican ni pueden invocarse cuando el asunto trata de un conflicto intra-rama, como es en gran medida el que aquí nos concierne. Nótese que ni siquiera *938en la reconsideración del voto de confirmación impugnado ante nos la parte recurrida obtuvo la mayoría de los votos de los 51 miembros de la Cámara de Representantes. La supuesta reconsideración con voto de 22-20 delata una honda división en una de las dos cámaras de la Asamblea Legislativa, por lo que ninguno de esos dos grupos de legis-ladores de la Cámara de Representantes puede reclamar, frente al otro grupo, que su criterio está protegido por una supuesta inmunidad que nace de la doctrina de separación de poderes.
En resumen, pues, el caso de autos presenta una contro-versia de índole constitucional de las que le compete resolver con finalidad precisamente a este Foro. Se trata de un asunto que no podemos soslayar sin menoscabar, a la vez, nuestro rol fundamental de ser el intérprete final de la Constitución y nuestra importante función de definir los contornos de las facultades respectivas del Poder Legisla-tivo y el Poder Ejecutivo, y de determinar la validez de sus actos. Santa Aponte v. Srio. del Senado, supra. Es por todo lo anterior que estimo que la mayoría de este Tribunal ha errado al soslayar resolver la controversia de fondo pre-sente en este caso.
HH HH hH
Para concluir, debo expresar mi criterio sobre lo que de-bió resolverse en este caso, considerado en sus méritos.
La norma que aquí nos concierne de modo medular, que dispone cuál votación es necesaria para la confirmación de un Secretario de Estado —mayoría absoluta o simple— no está directamente consignada en la Constitución del E.L.A., pero mediante conocidos principios de hermenéu-tica, puede establecerse con certeza. Veamos.
Los que redactaron nuestra ley fundamental conocían a cabalidad la confirmación legislativa de un nombramiento del Gobernador por mayoría absoluta de votos. La dispu-*939sieron así expresamente para la confirmación de la persona que el Gobernador nombre al cargo de Contralor en la See. 22 del Art. Ill de nuestra Constitución, L.P.R.A., Tomo 1. Dispusieron también de modo expreso en la See. 9 del Art. IV de nuestra Ley Fundamental, L.P.R.A., Tomo 1, ed. 1999, pág. 392, que se elegiría “por mayoría del número total de los miembros que componen cada cámara” al suce-sor del Gobernador en casos de vacante cuando tampoco hubiese un Secretario de Estado. Más aún, en las discusio-nes en la Convención Constituyente, uno de sus miembros más prominentes, el Procurador General de Puerto Rico, Víctor Gutiérrez Franqui, llegó a proponer que el Secreta-rio de Estado fuese confirmado por mayoría absoluta de ambas cámaras legislativas. Véase 3 Diario de Sesiones de la Convención Constituyente 2312 (1961).
Sin embargo, a pesar de todo lo anterior, al configurarse el cargo de Secretario de Estado en la Constitución y orde-narse en la See. 5 del Art. IV de ésta, L.P.R.A., Tomo 1, que tal Secretario debía ser confirmado tanto por el Senado como por la Cámara de Representantes, no se dispuso que su confirmación sería por mayoría absoluta. A pesar de que tal confirmación se propuso, y a pesar de que tal confirma-ción o voto se dispuso para otros cargos, no se adoptó para el de Secretario de Estado. Evidentemente prevaleció en la Convención Constituyente la idea de que no debía hacerse una excepción con respecto al voto necesario para la confir-mación del Secretario de Estado, por lo que este cargo de-bía ser tratado, como mencionó un miembro de la Conven-ción Constituyente, el señor Iriarte, “como los demás secretarios del gobierno”. Diario de Sesiones, supra, pág. 2315. El historial referido, y el hecho contundente de que el propio texto constitucional no dispone un voto de mayo-ría absoluta para la confirmación de los nombrados a este cargo, pero sí lo dispone para otras posiciones, constituye prueba clara de que no hay requisito constitucional alguno de que el cargo de Secretario de Estado requiere confirma-*940ción por mayoría absoluta de los miembros de la Cámara de Representantes.
Con arreglo a lo anterior, es evidente que el Presidente de la Cámara de Representantes no tenía fundamento constitucional alguno para decidir como decidió el 9 de mayo de 2005, que la votación de 24 a favor y 16 en contra para la confirmación de Marisara Pont como Secretaria de Estado no era suficiente porque se requería un voto de ma-yoría absoluta; es decir, 26 votos a favor. Como la Consti-tución no establece tal requisito ni lo hace ley o reglamento alguno, la decisión referida fue errónea, y así debería resol-verlo este Tribunal. La señora Pont recibió votos suficien-tes para ser confirmada, por lo que este Tribunal debería ordenarle al Secretario de la Cámara de Representantes que emita la resolución correspondiente.
Es cierto que el 9 de mayo de 2005 hubo una votación posterior, en reconsideración, en la que alegadamente la confirmación referida fue rechazada. Pero tal votación en reconsideración estuvo tan plagada de irregularidades que desde el punto de vista jurídico no puede estimarse razona-blemente que fue una reconsideración eficaz. Nótese, en primer lugar, que dicha reconsideración fue realizada al amparo de la errónea premisa de que en la votación anterior no se había confirmado a la designada Secretaria de Estado por no contar ésta con una mayoría absoluta. El móvil mismo para realizar la reconsideración aludida fue erróneo.
En segundo lugar, existe una disputa seria sobre cuál fue la votación real en dicha reconsideración. La parte re-currida alega, en esencia, que la votación fue registrada como 20 votos a favor de la confirmación y 22 votos en contra. Sin embargo, la propia parte recurrida admite que dos miembros del mismo partido del Presidente de la Cá-mara expresaron en el hemiciclo después de la votación re-ferida que su intención había sido votar a favor de la con-firmación de la señora Pont, y no en contra como fue *941contado su voto. Así que es evidente que el verdadero re-sultado de la votación en reconsideración fue de 22 votos a favor y 20 en contra, aunque no fue registrado así. Se trata de otra enorme irregularidad, que debemos repudiar aun-que los legisladores en cuestión no hayan comparecido ante nos, ya que la propia parte recurrida, como la recu-rrente, admite lo acontecido.
Finalmente, también se ha cuestionado si la reconside-ración aludida fue procesalmente válida, en vista de que el legislador que la solicitó aparentemente no tenía facultad para hacerlo, según el Reglamento de la Cámara de Repre-sentantes, por no haber sido uno de los que prevalecieron en la votación reconsiderada; luego, dicho legislador no participó en la reconsideración, que se solicita precisa-mente cuando uno de la parte prevaleciente desea cambiar su voto. Se alude, pues, a aun otras irregularidades que invalidan la reconsideración referida.
A la luz de todo lo anterior, no puede concluirse de nin-gún modo razonable que fue válido el proceso mediante el cual se determinó el 9 de mayo de 2005 que la nominada para el cargo de Secretaria de Estado no fue confirmada. La certificación a tales efectos emitida por el Secretario de la Cámara de Representantes no tiene ningún fundamento constitucional válido y es el producto de una madeja de errores e irregularidades. Es verdaderamente lamentable y ominoso que una mayoría de este Tribunal le dé su aprobación. Lo que procedía aquí era que se pautase el derecho aplicable, se dejara sin efecto la certificación refe-rida y se ordenase al Secretario de la Cámara de Represen-tantes a emitir una certificación de que la señora Pont ha-bía sido confirmada al cargo de Secretaria de Estado. De otro modo, lo sucedido el 9 de mayo de 2005 pasará a la historia como una actuación carente de legitimidad, ava-lada aún así por una mayoría de este Tribunal.
Como no estoy conforme con este proceder judicial, yo DISIENTO.